I concur only in the result of the majority decision. I am unable to see in House Bill 234 substantial, much less literal, compliance with the tax limitation amendment to the Constitution. However, it has become apparent that the amendment is not workable unless some of the older provisions of the Constitution yield. The majority of the court, in theBerry case, has refused to permit the older provisions to yield to the amendment. Therefore the position taken by that majority has made impossible, legislation which will conform to the amendment. I do not recede from my position heretofore taken on the amendment. But in the interest of current government, I accept House Bill 234 as the best enactment the legislature can submit under present judicial restriction.